Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered June 5, 1996, convicting him of assault in the first degree, reckless endangerment in the second degree, criminal use of a firearm in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly denied in an order dated November 16, 1995, his application for a telephone to be installed in his cell. Although the defendant asserts that he needed a telephone installed in his cell in order to conduct an unimpeded investigation, he was afforded an investigator who could assist him in producing witnesses and *467conducting his investigation. The defendant made no assertions that his investigator’s performance was unsatisfactory. Accordingly, the defendant did not establish that he was prejudiced by not having a telephone in his cell (see People v Bosket, 216 AD2d 791, 794 [1995]; People v Marlowe, 167 AD2d 692 [1990]; People v Hendy, 159 AD2d 250 [1990]).
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or not properly before this Court. Altman, J.E, Smith, Friedmann and Crane, JJ., concur.